PEDEN, Justice,
dissenting.
I respectfully dissent.
There are few exceptions to the Texas rule that compliance with notice of claim provisions in the charters of home rule cities is mandatory and that timely filing of a written notice of claim is a condition precedent to maintenance of a suit against a city for injuries. Some exceptions are:
Estoppel—Roberts v. Haltom City, 543 S.W.2d 75 (Tex.1976).
Claimant is under disability of minority—McCrary v. City of Odessa, 482 S.W.2d 151 (Tex.1972).
Claimant is so mentally or physically incapacitated that he cannot give proper notice—Simpson v. City of Abilene, 388 S.W.2d 760 (Tex.Civ.App. 1965, writ ref. n. r. e.); City of Waxahachie v. Harvey, 255 S.W.2d 549 (Tex.Civ.App.1953, writ ref. n. r. e.).
A claimant’s belief that his injury is trivial has not been recognized as an exception to the Texas requirement of strict compliance.
I would reverse and render.